Case 0:20-cv-60214-WPD Document 29 Entered on FLSD Docket 06/22/2020 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Cae No. 0:20-cv-60214-WPD
                                  Civil Division -Dimitrouleas/Snow

  OJ COMMERCE LLC,
       Plaintiff​,
  -vs-

  BEAZLEY USA SERVICES, INC.
        Defendant
  ____________________________/

         PLAINTIFF OJ COMMERCE, LLC’S MOTION FOR ATTORNEY’S FEES

         Plaintiff OJ COMMERCE LLC (“Plaintiff” or “OJC”) filed this motion to assess

  attorney’s fees against Defendant BEAZLEY USA SERVICES, INC. (“Defendant” or

  “Beazley”), pursuant to Fed. R. Civ. P. 54(d)(2)(D) and Local Rule 7.3(c), and in support thereof

  states the following.

                                          BACKGROUND

         This case was originally filed in Florida State court by Plaintiff against Beazley, for

  refusal to provide coverage, on two separate and distinct claims, under a media liability policy

  that was issued by Beazley to OJC. (Florida case # CACE-20-000712).

         On January 31, 2020, Beazley removed the case to this Court based on diversity, [D.E.

  1], despite the fact that one of the claims was less than $75,000.

         On February 25, 2020, Plaintiff voluntarily dismissed the second claim, [D.E. 10], and

  said dismissal was approved by this Court. [D.E. 11].




                                             Page # 1 of 5
Case 0:20-cv-60214-WPD Document 29 Entered on FLSD Docket 06/22/2020 Page 2 of 5



          On February 27, 2020 Beazley reinstituted the second claim, by filing a counterclaim

  against Plaintiff, seeking declaratory relief that it is not obligated to pay for such defense under

  its media liability policies. [D.E. 13].

          On March 19, 2020, after a meet and confer requesting a voluntary dismissal for lack of

  subject matter jurisdiction, Beazley refused to withdraw its counterclaim, and forced Plaintiff to

  file a motion to dismiss Beazley’s counterclaims. [D.E. 20].

          On April 23, 2020, this Court granted Plaintiff’s motion to dismiss, finding it lacks

  subject matter jurisdiction, as the counterclaim is not compulsory, unrelated to Plaintiff’s

  complaint, and has no independent basis for federal subject matter jurisdiction. [D.E. 28].

                                        LEGAL ARGUMENTS

          Pursuant to Fla. Stat. § 627.428(1), Plaintiff is entitled to an award of its reasonable

  attorney’s fees, when an action against it brought by an insurance company, was dismissed.

          The Supreme Court established that “federal courts sitting in diversity apply state

  substantive law and federal procedural law.” ​Gasperini v. Ctr. for Humanities, Inc.​ , 518 U.S.

  415, 427 (1996)(citing ​Erie R. Co. v. Tompkins​, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188

  (1938)). The Eleventh Circuit consistently “referred to Fla. Stat. § 627.428 as substantive law

  for ​Erie p​ urposes.” ​All Underwriters v. Weisber​g, 222 F.3d 1309, 1311 (11th Cir. 2000)(citing

  Windward Traders, Ltd. v. Fred S. James & Co. of New York​, 855 F.2d 814, 817 n. 3 (11th

  Cir.1988); ​Stuyvesant Insurance Co. of New York v. Nardelli​, 286 F.2d 600 (5th Cir.1961);

  Orlando Candy Co. v. New Hampshire Fire Insurance Co. of Manchester,​ 51 F.2d 392

  (S.D.Fla.1931)).

          The present case was brought to this Court based on diversity jurisdiction, as such, the



                                             Page # 2 of 5
Case 0:20-cv-60214-WPD Document 29 Entered on FLSD Docket 06/22/2020 Page 3 of 5



  Erie d​ octrine provides that Florida substantive law applies. The Florida statute that provides for

  attorney’s fees, namely, Fla. Stat. § 627.428(1), is substantive law. Thus applying ​Erie, ​Plaintiff

  is entitled to attorney’s fees.

          Fla. Stat. § 627.428(1) provides in pertinent part:

                  Upon the rendition of a judgment or decree by any of the courts of this state
                  against an insurer and in favor of any named or omnibus insured or the named
                  beneficiary under a policy or contract executed by the insurer, the trial court or, in
                  the event of an appeal in which the insured or beneficiary prevails, the appellate
                  court shall adjudge or decree against the insurer and in favor of the insured or
                  beneficiary a reasonable sum as fees or compensation for the insured's or
                  beneficiary's attorney prosecuting the suit in which the recovery is had.

          Fla. Stat. § 627.428(1) does not require to prevail on the merits, more specifically, the

  Eleventh Circuit specifically found this statute applies to a dismissal for lack of subject matter

  jurisdiction. ​Prime Ins. Syndicate, Inc. v. Soil Tech Distributors, Inc​., 270 Fed. Appx. 962, 964

  (11th Cir. 2008)(“We are not persuaded by Prime Insurance's argument that a dismissal for lack

  of subject matter jurisdiction is insufficient to warrant an award of attorney's fees under Fla. Stat.

  § 627.428(1)”).

          Here, Beazley’s counterclaim was dismissed for lack of subject matter jurisdiction, thus,

                   ​ la. Stat. § 627.428(1) entitles OJC, as an insured or named beneficiary under
  applying ​Prime, F

  the policy, to an award of attorney’s fees.

          Pursuant to Local Rule 7.3(a), Petitioner provides the following details:

          (1)     This motion is filed timely, within 60 days of rendition of the final judgement in

  its favor.

          (2)     The order of dismissal upon which Plaintiff relies on was issued on April 23,

  2020 [D.E. 28]. Plaintiff relies for an award of attorney’s fees on Fla. Stat. § 627.428(1).



                                              Page # 3 of 5
Case 0:20-cv-60214-WPD Document 29 Entered on FLSD Docket 06/22/2020 Page 4 of 5



         (3)     Petitioner seeks a total of ​$13,965 ​ in attorney’s fees.

         (4)     The terms of fee agreements are based on a contingency.

         (5)     Petitioner seeks fees for the following individuals:

                 (a)     Shlomo Y Hecht is a Florida International University School of Law ​cum

  laude Graduate, who has been practicing for three years, and is general counsel for Plaintiff. Mr.

  Hecht expended a total of ​39.9 hours on defending the counterclaims in this case, during which

  he researched the underlying legal issues, conferred with opposing counsel, discussed with client

  legal strategies, drafted and filed all of the documents filed in this case. Mr. Hecht’s hourly rate

  is ​$350​. A copy of Mr. Hecht’s timesheet is hereby attached as Exhibit A.

                                            CONCLUSION

         For the foregoing reasons, the Court should award OJC its attorney’s fees.

                       CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.13(b), I hereby certify that counsel for the movant has conferred

  with all parties or non-parties who may be affected by the relief sought in this draft motion in a

  good faith effort to resolve the issues but has been unable to resolve the issues.

         Furthermore, Pursuant to Local Rule 7.3(b), I hereby certify that a draft motion compliant

  with Local Rule 7.3(a)(1)-(8) was served upon opposing counsel on May 22, 2020, prior to the

  filing of this motion with the Court, and that on June 10, 2020, the parties had a meet and confer

  via telephone conference, and that counsel for the movant has conferred with all parties or

  non-parties who may be affected by the relief sought in this draft motion in a good faith effort to

  resolve the issues but has been unable to resolve the issues of entitlement to fees. However, on

  the conference call Beazley advised that it only disputes entitlement, but has no objection as to



                                              Page # 4 of 5
Case 0:20-cv-60214-WPD Document 29 Entered on FLSD Docket 06/22/2020 Page 5 of 5



  the amount.

                                         VERIFICATION

         I’m a member and manager of Plaintiff OJ Commerce, LLC, and I was personally

  involved in overseeing this action against Beazley. I’m authorized to make this statement on

  behalf of Petitioner. I affirm that the information contained in this document is true and correct

  to the best of my knowledge.

         /s/_____________________________
         Jacob Weiss
         President & CEO of OJ Commerce, LLC.

                                   CERTIFICATE OF SERVICE

         I HEREBY certify that on June 22, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF, and served this document upon Respondent’s

  counsel

         Respectfully submitted,

                                               Shlomo Y. Hecht, P.A.
                                               3076 N Commerce Parkway
                                               Miramar, FL 33025
                                               Phone: 954-861-0025

                                               By: /s/ ​Shlomo Y Hecht
                                               Florida State Bar No.: 127144
                                               Email: sam@hechtlawpa.com
                                               Attorney for Plaintiff OJ Commerce, LLC




                                            Page # 5 of 5
